EASTMAN KODAK COMPANY Media Contact: Gerard Meuchner, Kodak, +1 585-724-4513, gerard.meuchner@kodak.com Kodak, Samsung Agree to Negotiate Patent Dispute Settlement ROCHESTER, N.Y., Dec. 23 – Eastman Kodak Company (NYSE: EK) announced today that it has agreed to negotiate a settlement agreement and a technology cross license with Samsung Electronics Co., Ltd. As part of this effort, Samsung has agreed to make a non-refundable payment to Kodak this year that will be credited toward its future royalty obligations to Kodak.
